DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 9/13/2022.  Claims 1-4, 7-11, 13, 14, and 17-20 are amended.  Claims 1-20 are pending and examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11, 12, 14, 19, 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani EP3351772A1 in view of Wheeler 5,931,637
Regarding claim 11, Castellani teaches a system (10) for operating a gas turbine engine (1) coupled to an aircraft propeller (7), the system comprising: a processing unit (10 [0003] The gas turbine engine 1 is managed by an automatic electronic control system 10, that includes an electronic control unit (e.g. a microprocessor, a microcontroller, or similar electronic processing unit) provided with a nonvolatile memory storing suitable software instructions, in order to implement an engine control strategy to meet an input power demand (e.g. originated from a pilot's power lever); and a non-transitory computer-readable memory (nonvolatile memory see [0003] supra) having stored thereon program instructions (suitable software instructions see [0003] supra) executable by the processing unit (see [0003] supra) for: receiving a request for reverse thrust of the aircraft propeller (input signal PLA [0029] The supervising unit 14, based on an input signal PLA indicative of an input power request, in particular of the angle, or setting, of the pilot's power lever (shown schematically and denoted with 17), is configured to enable either the forward-mode control stage 15 or the reverse-mode control stage 16, in order to activate the forward-mode or the reverse-mode operation of the gas-turbine engine 1) from a power lever of an aircraft (17); 
Castellani as discussed above does not teach program instructions being for obtaining a blade angle of the aircraft propeller.
Wheeler teaches obtaining a blade angle of the aircraft propeller (Col. 3 ll. 37-43 The computer may receive pitch information from the aircraft propeller controller 418, as depicted (which obtains the information via sensor 419 and line 424) or directly from the sensor 419. Preferably, high pitch change rate is permitted only when the aircraft is on the ground (or on the water), or if a condition is sensed which typically occurs only when the aircraft is on the ground or on the water.)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani with Wheeler so as to add obtaining a blade angle of the aircraft propeller to the program instructions to facilitate control of the aircraft propeller pitch.
Castellani in view of Wheeler as discussed above does not teach inhibiting reverse thrust of the aircraft propeller when the blade angle exceeds a threshold; and enabling reverse thrust of the aircraft propeller based on the request when the blade angle is below the threshold. 
Castellani teaches preventing an overspeed condition during by preventing propeller pitch changes through flat/zero pitch during a transition to reverse thrust until a safe condition is satisfied, wherein the safe condition may include checking the aircraft propeller’s pitch ([0009] preventing the aircraft propeller overspeed event to occur, by means of an automatic propeller overspeed protection implemented by the gas turbine engine control system when the pilot requests a transition between the forward and reverse operating modes, e.g. from full forward to full reverse operation. The aircraft propeller transition through the flat pitch region is in this case automatically prevented, until a safety condition is verified, indicating that a safe transition may be performed (i.e. avoiding the aircraft propeller overspeed) wherein the safety condition may comprise a range of parameters see [0038] According to a further aspect of the present solution, the safety condition checked by the state-transition stage 20 may include additional parameters; for example, transition to the reverse-mode operation may be enabled only after a so-called WOW (Weight On Wheels) condition is verified, meaning that the aircraft's wheels are on the ground) see also [0046] In particular, it is underlined that the state-transition stage 20 in the supervising unit 14 of the gas turbine engine control system 10 may monitor other engine parameters in order to check the safety condition and enable the state transition (in particular from forward to reverse mode), for example the aircraft propeller's pitch).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani in view of Wheeler further with Castellani so as to modify the program instructions to inhibit reverse thrust of the aircraft propeller when the blade angle exceeds a threshold (becomes non-negative); and to enable reverse thrust of the aircraft propeller based on the request when the blade angle is below the threshold (becomes negative) to prevent a propeller overspeed condition by checking an additional parameter (whether the blade angle is negative).
Regarding claim 12, Castellani in view of Wheeler teaches the invention as discussed above.
Castellani in view of Wheeler as discussed above also teaches wherein the program instructions are further executable by the processing unit for obtaining an aircraft status indicative of whether the aircraft is on-ground or in-flight (see [0038] cited supra), enabling the reverse thrust when the aircraft status indicates that the aircraft is on-ground (see [0038] cited supra), and inhibiting the reverse thrust when the aircraft status indicates that the aircraft is in-flight (see [0038] cited supra). 
Regarding claim 14, Castellani in view of Wheeler teaches the invention as discussed above.
Castellani in view of Wheeler as discussed above also teaches wherein the threshold corresponds to a minimum blade angle at which the aircraft propeller can provide reverse thrust (the blade angle at which the blade angle becomes negative). 
Regarding claim 19, Castellani in view of Wheeler teaches the invention as discussed above.
Castellani in view of Wheeler as discussed above also teaches wherein obtaining the blade angle of the aircraft propeller comprises obtaining the blade angle from a propeller controller (the processing unit). 
Regarding claims 1, 2, 4, and 9, per the rejections of claims 11, 12, 14, 19 supra, Castellani in view of Wheeler teaches respectively providing the structural limitations recited in claims 1, 2, 4, and 9.
The recited method steps of claims 1, 2, 4, and 9 are the result of the normal operation of the apparatus as taught by Castellani in view of Wheeler in the rejections of claims 11, 12, 14, 19 supra respectively.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in 11, 12, 14, 19 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02. In this case, the examiner considers the method claimed to be obviously unpatentable over the operation of the prior art device.  

Claims 13 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Wheeler and Gallet 2013/0224021
Regarding claim 13, Castellani in view of Wheeler teaches the invention as discussed above.
Castellani in view of Wheeler as discussed above does not teach wherein inhibiting the reverse thrust comprises setting an output power of the gas turbine engine at a minimum level for the gas turbine engine.
Gallet teaches that opening the throttle (taking the throttle out of a minimum power level for the gas turbine engine) if the blade is at a zero pitch setting risks over speed and therefore blade breakage ([0008] …the opening of the throttle will cause the gas turbine engine to run away if the aircraft propellers are still at a zero pitch setting, with the risks of over speed and therefore blade breakage).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani in view of Wheeler in view of Gallet teachings on the dangers of opening the throttle when the blade is at zero pitch so as to inhibit reverse thrust by setting the gas turbine engine at a minimum power level for the gas turbine engine to mitigate the risk of over speed and blade breakage.
Regarding claim 3, per the rejection of claims supra 13, Castellani in view of Wheeler and Gallet teaches providing the structural limitations recited in claim 3.
The recited method steps of claim 3 is the result of the normal operation of the apparatus as taught by Castellani in view of Wheeler and Gallet in the rejection of claim 13.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 3 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02. In this case, the examiner considers the method claimed to be obviously unpatentable over the operation of the prior art device.  

Claim 15, 16, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Wheeler and Castellani 2020/0298959 (hereinafter referred to as Castellani959)
Regarding claim 15, Castellani in view of Wheeler teaches the invention as discussed above.
Castellani further teaches wherein receiving the request for reverse thrust comprises receiving a position of the power lever ([0029] The supervising unit 14, based on an input signal PLA indicative of an input power request, in particular of the angle, or setting, of the pilot's power lever (shown schematically and denoted with 17), is configured to enable either the forward-mode control stage 15 or the reverse-mode control stage 16, in order to activate the forward-mode or the reverse-mode operation of the gas-turbine engine  see also [0031] In detail, and with reference to Figure 5, the state-transition stage 20 is configured to determine, at block 22, a pilot's request to transition from forward power (PLA ≥ idle) to reverse power (PLA < idle); in other words, the state-transition stage 20, based on the value of the input signal PLA, determines that the pilot has moved the input power lever from the forward position to the reverse position).
Castellani in view of Wheeler is silent as to the position of the power lever is provided by at least one sensor
Castellani ‘959 teaches wherein the position of the power lever is provided by at least one sensor ([102] For instance, in some example implementations, the one or more operational parameters can be indicative of a power setting of the powerplant. The one or more operational parameters indicative of the power setting of the powerplant can be obtained by the controller 280. The power lever 206, or an angular position sensor device, can send one or more signals indicative of the angle of the power lever 206. Based on the angle of the power lever 206, the controller 280 can determine the power setting selected by the pilot. As another example, the power setting selected by the pilot can be digitized, and thus, the power setting can be transmitted to the controller 280 digitally). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani in view of Wheeler with Castellani959 so as to provide the position of the power lever by at least one sensor to facilitate providing the power setting of the gas turbine engine to the processing unit.
Regarding claim 16, Castellani in view of Wheeler and Castellani ‘959 teaches the invention as discussed above.
Castellani further teaches wherein the position of the lever is < an idle position ([0031] In detail, and with reference to Figure 5, the state-transition stage 20 is configured to determine, at block 22, a pilot's request to transition from forward power (PLA ≥ idle) to reverse power (PLA < idle); in other words, the state-transition stage 20, based on the value of the input signal PLA, determines that the pilot has moved the input power lever from the forward position to the reverse position).
Castellani in view of Wheeler and Castellani ‘959 as discussed above is silent as to (PLA < idle) as the position of the power lever being below a ground idle position.
Castellani teaches that generally the pilot's power lever is below an idle position for engaging reverse mode ([0004] In particular, it is known that engine operation generally envisages a forward-mode operation, when the pilot's power lever is above an idle position, and a reverse-mode operation, when the pilot's power lever is below an idle position (the idle position representing a zero-angle position for the same lever).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani in view of Wheeler and Castellani959further with Castellani so as to have the PLA < idle associated with the position of the power lever being below a ground idle position since Castellani teaches this is generally done.
Regarding claims 5 and 6, per the rejections of claims 15 and 16 supra, Castellani in view of Wheeler and Castellani ’959 teaches respectively providing the structural limitations recited in claims 15 and 16.
The recited method steps of claims 5 and 6 are the result of the normal operation of the apparatus as taught by Castellani in view of Wheeler and Castellani959 in the rejections of claims 15 and 16 supra respectively.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 5 and 6 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02. In this case, the examiner considers the method claimed to be obviously unpatentable over the operation of the prior art device.  

Claims 17 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Wheeler, Castellani959 and Ettorre 20210277837
Regarding claim 17, Castellani in view of Wheeler and Castellani959 teaches the invention as discussed above.
Castellani in view of Wheeler and Castellani959 as discussed above does not teach wherein enabling the reverse thrust comprises determining a power demand for the gas turbine engine based on the position of the power lever and controlling an output power of the gas turbine engine based on the power demand.
Ettorre teaches determining a power demand for the gas turbine engine (input power demand [0003] Fuel control systems for gas turbine engines are generally configured to determine a right amount of fuel to be supplied to the gas turbine engine in order to satisfy an input power demand (e.g. originated from the pilot's power lever), without overcoming engine physical limits, such as the "stall" and "flame-out" limits) based on the position of the power lever (see [0003] supra) and controlling an output power of the gas turbine engine based on the power demand (see [0003] supra, by controlling the amount of fuel).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani in view of Wheeler and Castellani959 with Ettorre so as to enable the reverse thrust by determining a power demand for the gas turbine engine based on the position of the power lever and controlling an output power of the gas turbine engine based on the power demand since Ettorre teaches that Fuel control systems for gas turbine engines are generally configured to determine a power demand for the gas turbine engine based on the position of the power lever and control an output power of the gas turbine engine based on the power demand.
Regarding claim 7, per the rejection of claims supra 17, Castellani in view of Wheeler, Castellani959 and Ettorre teaches providing the structural limitations recited in claim 7.
The recited method steps of claim 7 is the result of the normal operation of the apparatus as taught by Castellani in view of Wheeler, Castellani959 and Ettorre in the rejection of claim 17.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 7 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02. In this case, the examiner considers the method claimed to be obviously unpatentable over the operation of the prior art device.  

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Wheeler, Castellani959, Ettorre and Muramatsu 2012/0072091
Regarding claim 18, Castellani in view of Wheeler, Castellani959 and Ettorre teaches the invention as discussed above.
Castellani in view of Wheeler, Castellani959 and Ettorre as discussed above also teaches wherein controlling the output power of the gas turbine engine comprises determining a fuel flow for the gas turbine engine based on the power demand (the “right amount of fuel per [0003] supra).
Castellani in view of Wheeler, Castellani959 and Ettorre as discussed above is silent as to outputting the fuel flow request to a torque motor for controlling a fuel flow to the gas turbine engine
Muramatsu teaches outputting the fuel flow request (the command sent from an electronic control unit [0023] The fuel metering valve 32 is connected to a torque motor 32a to be opened/closed thereby. Based on a command sent from an electronic control unit (ECU; explained later), the torque motor 32a operates the fuel metering valve 32 to open and close. The ECU outputs a command in response to a position of a thrust lever (not shown) manipulated by the pilot (operator). A valve opening sensor 32b is installed near the fuel metering valve 32 to detect the opening thereof) for controlling a fuel flow to the gas turbine engine (see [0023] supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Castellani in view of Wheeler, Castellani959 and Ettorre with Muramatu perform a simple substitution of one known element for another (the toque motor based fuel control of Muramatsu for the unspecified fuel control of Castellani) to obtain predictable results (both Muramatsu and Castellani are directed towards control for aircraft gas turbine engine); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 8, per the rejection of claims supra 18, Castellani in view of Wheeler, Castellani959, Ettorre and Muramatsu teaches providing the structural limitations recited in claim 8.
The recited method steps of claim 8 is the result of the normal operation of the apparatus as taught by Castellani in view of Wheeler, Castellani959, Ettorre and Muramatsu in the rejection of claim 18.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 8 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02. In this case, the examiner considers the method claimed to be obviously unpatentable over the operation of the prior art device.  

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Wheeler and Martin Moreno 20160121998
Regarding claim 20, Castellani in view of Wheeler teaches the invention as discussed above
Castellani in view of Wheeler as discussed above also teaches wherein the aircraft propeller is a first aircraft propeller and the blade angle is a first blade angle 
Castellani in view of Wheeler does not teach a second aircraft propeller having a second blade angle wherein the safety condition must be met for both propellers to enable reverse thrust 
Martin Moreno teaches a first aircraft propeller (the aircraft propeller of power plant 1) and a second aircraft propeller (the aircraft propeller of power plant 4) having a second blade angle (the blade angle of the second propeller) wherein the safety condition must be met for both propellers to enable reverse thrust (See Abstract The present invention refers to a method for controlling an aircraft propeller system during thrust reversal, wherein it is checked whether each power plant is ready for the transition to negative pitch, and where the aircraft propellers transition to negative pitch is controlled from a flight control system, such as only when both power plants are ready for the transition to negative pitch, the flight control system instructs the aircraft propeller system to reverse thrust)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the program instructions of Castellani in view of Wheeler with Martin Moreno to reduce pilot workload, and passenger comfort during taxing
(see Abstract The method of the invention improves the aircraft controllability during landing operations, reduces pilot workload, and improves passenger comfort during landing and taxing). Applying the safety condition as taught by Castellani in view of Wheeler to both engines as taught by Martin Moreno reads on the limitation of the program instructions are further executable by the processing unit for obtaining a second blade angle of a second aircraft propeller, and enabling reverse thrust comprises enabling reverse thrust when the first blade angle and second blade angle are below the threshold and inhibiting reverse thrust comprises inhibiting reverse thrust when at least one of the first blade angle and the second blade angle exceeds the threshold.
Regarding claim 10, per the rejection of claims 20 supra, Castellani in view of Wheeler and Martin Moreno teaches providing the structural limitations recited in claim 10.
The recited method steps of claim 10 is the result of the normal operation of the apparatus as taught by Castellani in view of Wheeler and Martin Moreno in the rejection of claim 20.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in 10 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02. In this case, the examiner considers the method claimed to be obviously unpatentable over the operation of the prior art device.  
Response to Arguments
Applicant asserts that Castellani in view of Wheeler does not teach “inhibiting reverse thrust of the aircraft propeller when the blade angle exceeds a threshold; and enabling reverse thrust of the aircraft propeller based on the request when the blade angle is below the threshold”. Such teachings are provided by [0009] of Castellani as discussed above.  Since the teachings are from the primary reference, there would be a strong expectation of success in applying them to the primary reference.  Applicant’s remaining arguments all rely on Castellani in view of Wheeler not teach “inhibiting reverse thrust of the aircraft propeller when the blade angle exceeds a threshold; and enabling reverse thrust of the aircraft propeller based on the request when the blade angle is below the threshold”.  As discussed above, Castellani in view of Wheeler does teach “inhibiting reverse thrust of the aircraft propeller when the blade angle exceeds a threshold; and enabling reverse thrust of the aircraft propeller based on the request when the blade angle is below the threshold”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741